Per Curiam.

The question presented is whether claimant quit her work without just cause or was discharged for just cause in connection with her work, within the meaning of the provision found in Secton 4141.29 (D) (2) (a), Revised Code.
This question has been answered in the affirmative by this court in the case of Ivy v. Dudley, Admr., 6 Ohio St. 2d 261. The judgment of the Court of Appeals is reversed on authority of that case.

Judgment reversed.

Taft, C. J., Zimmerman, Matthias, O’Neill, Schneider and Brown, JJ., concur.